                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8        SCOTT JOHNSON,                                   Case No.18-cv-02929-VKD
                                                          Plaintiff,
                                   9
                                                                                             ORDER GRANTING DEFENDANTS’
                                                   v.                                        MOTION TO DISMISS
                                  10

                                  11        THE TORRES ENTERPRISES LP, et al.,               Re: Dkt. No. 22
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13             Plaintiff Scott Johnson asserts claims against defendants The Torres Enterprises LP, Elodia

                                  14   S. Torres (collectively, “Torres”), Shac Del Medio Apartments LLC (“Shac Del Medio”), Varkins

                                  15   Incorporated (“Varkins”), and Does 1-10 for violations of Title III of the Americans with

                                  16   Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., and the Unruh Civil Rights Act (“Unruh

                                  17   Act”), Cal. Civ. Code §§ 51-53. Dkt. No. 1. Mr. Johnson voluntarily dismissed Shac Del Medio

                                  18   on July 16, 2018. Dkt. No. 12. The remaining defendants, Torres and Varkins, move to dismiss

                                  19   Mr. Johnson’s complaint pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure.1 Dkt.

                                  20   No. 31. The Court heard oral argument on the motion on January 22, 2019. Dkt. No. 30.

                                  21              Having considered the parties’ moving papers and arguments made at the hearing, the

                                  22   Court grants defendants’ motion to dismiss and grants defendants’ request for judicial notice.

                                  23   I.        BACKGROUND
                                  24             Mr. Johnson is a level C-5 quadriplegic who relies on a wheelchair for mobility. Dkt. No.

                                  25   1 ¶ 1. He also has significant manual dexterity impairments. Id. Mr. Johnson alleges that in

                                  26   October 2017, December 2017, January 2018, and March 2018, he visited the Hotel Aria located

                                  27

                                  28   1
                                           All named parties have consented to magistrate judge jurisdiction. Dkt. Nos. 7, 21.
                                   1   at 2700 W. El Camino Real, Mountain View, California. Id. ¶¶ 2-11, 16. During these visits, Mr.

                                   2   Johnson observed that the hotel lacked a compliant, accessible parking space in violation of the

                                   3   ADA and the Unruh Act. Id. ¶¶ 18-34. Mr. Johnson also observed that the hotel did not provide

                                   4   accessible rooms dispersed among the various classes of sleeping accommodations available to

                                   5   non-disabled patrons, including with respect to the number of beds provided. Id. ¶¶ 35-49. On

                                   6   one occasion, Mr. Johnson was not provided an accessible room at all. Id. ¶¶ 41-47. Mr. Johnson

                                   7   contends that Torres owns the real property on which the hotel is located and that Varkins owns

                                   8   the hotel. Id. ¶¶ 2-5, 8-11. He filed this action on May 18, 2018. See generally Dkt. No. 1.

                                   9   II.    LEGAL STANDARD
                                  10          A.      Rule 12(b)(1)
                                  11          Federal courts can adjudicate only those cases which the Constitution and Congress

                                  12   authorize them to adjudicate: those involving diversity of citizenship or a federal question, or
Northern District of California
 United States District Court




                                  13   those to which the United States is a party. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 376–

                                  14   77 (2012); see also Chen-Cheng Wang ex rel. United States v. FMC Corp., 975 F.2d 1412, 1415

                                  15   (9th Cir. 1992) (“Federal courts have no power to consider claims for which they lack subject-

                                  16   matter jurisdiction.”), overruled on other grounds by United States ex rel. Hartpence v. Kinetic

                                  17   Concepts, Inc., 792 F.3d 1121 (9th Cir. 2015). The Court has a continuing obligation to ensure

                                  18   that it has subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). A defendant may raise the

                                  19   defense of lack of subject matter jurisdiction by motion pursuant to Rule 12(b)(1) of the Federal

                                  20   Rules of Civil Procedure. The plaintiff always bears the burden of establishing subject matter

                                  21   jurisdiction. Kokkonen v. Guardian Life Ins., 511 U.S. 375, 377 (1994).

                                  22          A jurisdictional challenge may be facial or factual. Safe Air for Everyone v. Meyer, 373

                                  23   F.3d 1035, 1039 (9th Cir. 2004). Where the attack is facial, the Court determines whether the

                                  24   allegations contained in the complaint are sufficient on their face to invoke federal jurisdiction,

                                  25   accepting all material allegations in the complaint as true and construing them in favor of the party

                                  26   asserting jurisdiction. Id.; see also Warth v. Seldin, 422 U.S. 490, 501 (1975). Where the attack is

                                  27   factual, however, “the court need not presume the truthfulness of the plaintiff’s allegations.” Safe

                                  28   Air for Everyone, 373 F.3d at 1039. In resolving a factual dispute as to the existence of subject
                                                                                         2
                                   1   matter jurisdiction, the Court may review extrinsic evidence beyond the complaint without

                                   2   converting a motion to dismiss into one for summary judgment. Id. Once the moving party has

                                   3   made a factual challenge by offering affidavits or other evidence to dispute the allegations in the

                                   4   complaint, the party opposing the motion must “present affidavits or any other evidence necessary

                                   5   to satisfy its burden of establishing that the court, in fact, possesses subject matter jurisdiction.”

                                   6   St. Clair v. City of Chico, 880 F.2d 199, 201 (9th Cir. 1989); see also Savage v. Glendale Union

                                   7   High Sch. Dist. No. 205, 343 F.3d 1036, 1040 n.2 (9th Cir. 2003).

                                   8           “Jurisdictional dismissals in cases premised on federal-question jurisdiction are

                                   9   exceptional, and must satisfy the requirements specified in Bell v. Hood, 327 U.S. 678, 66 S. Ct.

                                  10   773, 90 L. Ed. 939 (1946).” Sun Valley Gas., Inc. v. Ernst Enters., 711 F.2d 138, 140 (9th Cir.

                                  11   1983). The Supreme Court has determined that jurisdictional dismissals are warranted “where the

                                  12   alleged claim under the Constitution or federal statues clearly appears to be immaterial and made
Northern District of California
 United States District Court




                                  13   solely for the purpose of obtaining federal jurisdiction or where such claim is wholly insubstantial

                                  14   and frivolous.” Bell, 327 U.S. at 682–83.

                                  15   III.    DISCUSSION
                                  16           A.      General Order 56
                                  17           As a threshold matter, Mr. Johnson argues that defendants’ motion violates this District’s

                                  18   General Order 56 and should be denied on that basis. General Order 56 states in relevant part:

                                  19   “All other discovery and proceedings are STAYED unless the assigned judge orders otherwise.”

                                  20   Mr. Johnson asserts that General Order 56 “automatically stays all litigation proceedings” until

                                  21   after mandatory mediation takes place, and that “if a party wishes to engage in discovery, motion

                                  22   work, or other proceedings, they can file a motion for administrative relief.” Dkt. No. 25 at 2.

                                  23           Several judges in this District, including the undersigned, have had occasion to consider

                                  24   this same argument and have concluded that General Order 56 does not stay all proceedings in an

                                  25   ADA case, but instead stays only discovery and similar proceedings, and “dictates an early case

                                  26   management process that has been tailored to ADA access cases filed in this district.” Johnson v.

                                  27   Sebanc, No. 18-cv-00585-DMR, 2018 WL 3159699, at *2 n.2 (N.D. Cal. June 28, 2018); see also

                                  28   Johnson v. Winchester Campbell Props., LLC, No. 18-cv-04153-VKD, 2018 WL 661994, at *2
                                                                                           3
                                   1   (N.D. Cal. Dec. 18, 2018). In particular, judges in this District have concluded that General Order

                                   2   56 does not bar the filing of a motion challenging the pleadings. Johnson v. 1082 El Camino Real,

                                   3   L.P., No. 5:17-cv-01391-EJD, 2018 WL 1091267, at *2 (N.D. Cal. Feb. 28, 2018); Moralez v.

                                   4   Whole Foods Market, Inc., 897 F. Supp. 2d 987, 993 n.2 (N.D. Cal. 2012) (holding that the cited

                                   5   language “plainly refers to discovery issues, and does not bar a defendant from moving to dismiss

                                   6   on res judicata grounds”); Che v. San Jose/Evergreen Cmty. College District Found., et al., No.

                                   7   17-381 BLF, Dkt. No. 34 at 2 (N.D. Cal. May 26, 2017) (“Upon further review of General Order

                                   8   56, the Court concludes that the language imposing a stay on ‘[a]ll other discovery and

                                   9   proceedings’ does not clearly encompass the filing of an answer or motion in response to a

                                  10   complaint.”).

                                  11            This Court likewise finds that General Order 56 does not bar defendants from bringing a

                                  12   motion to dismiss for lack of subject matter jurisdiction, but even if the Order did bar such
Northern District of California
 United States District Court




                                  13   motions, the Court exercises its discretion to permit defendants’ challenge here. See General

                                  14   Order 56 ¶ 9.

                                  15            B.     Defendants’ Request for Judicial Notice
                                  16            Defendants request the Court take judicial notice pursuant to Federal Rule of Evidence

                                  17   201(b)(2) of a Google Maps street view image of the subject property. Dkt. No. 28. A court

                                  18   “shall take judicial notice if requested by a party and supplied with the necessary information.”

                                  19   See Fed. R. Civ. P. 201(d); Mullis v. United States Bank, 828 F.2d 1385, 1388 n.9 (9th Cir. 1987).

                                  20   The Ninth Circuit has taken judicial notice of Google’s maps and satellite images as a source

                                  21   whose accuracy cannot be reasonably be questioned. United States v. Perea-Rey, 680 F.3d 1179,

                                  22   1182 n.1 (9th Cir. 2012) (internal quotations omitted). At least one court in this District also has

                                  23   taken judicial notice of a Google Maps street view photograph similar to that which defendants

                                  24   propose judicially noticing here. Call v. Badgley, 254 F. Supp. 3d 1051, 1061 n.5 (N.D. Cal.

                                  25   2017).

                                  26            It is not entirely clear that defendants have provided “the necessary information” in support

                                  27   of their request for judicial notice. Defendants did not provide a declaration authenticating the

                                  28   photograph attached as Exhibit A to their request, as required by Federal Rule of Evidence 901.
                                                                                          4
                                   1   However, Mr. Johnson did not object to defendants’ request for judicial notice, and he does not

                                   2   dispute the photograph’s authenticity. Accordingly, the Court will take judicial notice of the

                                   3   Google Maps street view photograph of the subject property showing no building on the site.

                                   4          C.      Defendants’ Rule 12(b)(1) Motion
                                   5                  1.      ADA claim
                                   6          Title III’s anti-discrimination provision applies to “any person who owns, leases (or leases

                                   7   to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a). The parties do not

                                   8   dispute that the hotel qualifies as a place of public accommodation under section 12182(a).

                                   9          Defendants bring a factual challenge to the Court’s subject matter jurisdiction, arguing that

                                  10   they cannot be liable for a Title III violation because they no longer own or lease the hotel or the

                                  11   real property on which it is located. Dkt. No. 22 at 2. In fact, defendants say, the hotel no longer

                                  12   even exists. After Torres sold the real property to Shac Del Medio in April 2018 and Varkins’s
Northern District of California
 United States District Court




                                  13   lease expired in June 2018, Shac Del Medio demolished the hotel building, thus permanently

                                  14   removing the barriers Mr. Johnson experienced. Id. In support of their motion, defendants rely on

                                  15   the declaration of Ashok Choudhary, President of Varkins, and a Google Maps street view image

                                  16   of the property purporting to show no building at the 2700 W. El Camino Real location. Dkt. No.

                                  17   23; Dkt. No. 28, Ex. A. Torres and Varkins contend that because they no longer have an interest

                                  18   in the property, and because the hotel at issue no longer exists, Mr. Johnson’s claim for injunctive

                                  19   relief under the ADA is moot.

                                  20          Mr. Johnson does not offer any contrary evidence, or any other evidence that meets his

                                  21   burden to establish subject matter jurisdiction. See St. Clair, 880 F.2d at 201; Savage, 343 F.3d at

                                  22   1040 n.2. At the hearing on defendants’ motion, he stipulated that he is unaware of any evidence

                                  23   that would support a finding that his ADA claim is not moot. Nevertheless, Mr. Johnson argues

                                  24   that defendants’ evidence of the hotel’s closure is insufficient because Mr. Choudhary’s

                                  25   declaration is “self-serving.” Dkt. No. 25 at 3. He argues that defendants have not shown that

                                  26   they have permanently ceased operations at the hotel and suggests that the Court infer that

                                  27   defendant will resume operations because they “only closed [their] business after being sued.” Id.

                                  28   at 3–5 (emphasis original).
                                                                                         5
                                   1          The Court need not consider defendants’ purported motivations for ceasing to operate the

                                   2   hotel. The uncontroverted evidence shows that none of the defendants has an interest in the real

                                   3   property or the hotel, and that the hotel itself no longer exists, rendering highly implausible Mr.

                                   4   Johnson’s suggestion that operations may yet resume.

                                   5          A claim may become moot if (1) subsequent events have made it absolutely clear that the

                                   6   allegedly wrongful behavior cannot reasonably be expected to recur, and (2) interim relief or

                                   7   events have completely and irrevocably eradicated the effects of the alleged violation. Norman-

                                   8   Bloodsaw v. Lawrence Berkeley Lab., 135 F.3d 1260, 1274 (9th Cir. 1998) (citing United States v.

                                   9   Concentrated Phosphate Export Ass’n, 393 U.S. 199, 203 (1968); Lindquist v. Idaho State Bd. Of

                                  10   Corrections, 776 F.2d 851, 854 (9th Cir. 1985)). In Moore v. Millennium Acquisitions, LLC, the

                                  11   Ninth Circuit found an ADA claim moot where defendant had sold the gas station where plaintiff

                                  12   encountered architectural barriers, and the gas station was being dismantled. 708 F. App’x 485,
Northern District of California
 United States District Court




                                  13   485 (9th Cir. 2018). In Wander v. Kaus, the Ninth Circuit affirmed the district court’s ruling that

                                  14   the plaintiff’s ADA claim was moot following the defendant’s sale of the subject property. 304

                                  15   F.3d 856, 857–58, 860 (9th Cir. 2002). In view of the record before the Court, Mr. Johnson

                                  16   cannot plausibly expect to encounter any of the alleged barriers in the future. Moore, 708 F.

                                  17   App’x at 485; see also City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983). The Court finds

                                  18   Mr. Johnson’s ADA claim moot and on that basis grants defendants’ motion to dismiss for lack of

                                  19   subject matter jurisdiction.

                                  20          The Court observes that any doubts Mr. Johnson may have harbored about the mootness of

                                  21   his ADA claim could have been resolved by a timely joint site inspection, as provided in General

                                  22   Order 56. The deadline for such inspection was August 31, 2018. Dkt. No. 5. At the hearing, the

                                  23   parties advised the Court that no inspection had taken place, even after defendants informed Mr.

                                  24   Johnson that the hotel had been demolished. The irony of Mr. Johnson’s opposition to defendants’

                                  25   motion on the ground that strict compliance with General Order 56 should be required is not lost

                                  26   on the Court.

                                  27                   2.     Unruh Act claim
                                  28          Mr. Johnson argues that the Court should retain jurisdiction over his state law Unruh Act
                                                                                         6
                                   1   claim even if the ADA claim is dismissed as moot. The complaint asserts a claim for violation of

                                   2   the Unruh Act based solely on a violation of the ADA; it does not assert an independent Unruh

                                   3   Act violation for “intentional discrimination in public accommodations in violation of the terms of

                                   4   the Act” or “willful, affirmative misconduct.” See Dkt. No. 31 ¶¶ 53-57; Cullen v. Netflix, 880 F.

                                   5   Supp. 2d 1017, 1024 (N.D. Cal. 2012) (citing Munson v. Del Taco, Inc., 46 Cal. 4th 661, 668

                                   6   (2009)). Because Mr. Johnson’s ADA claim is moot, his Unruh Act claim is likewise moot.

                                   7   Hernandez v. Polanco Enters., Inc., 19 F. Supp. 3d 918, 926 (N.D. Cal. 2013) (“Where a state-law

                                   8   claim is based entirely on a mooted ADA claim, it follows that the state-law claim is mooted as

                                   9   well.”); see also Kohler v. Southland Foods, Inc., 459 F. A’ppx 617, 618–19 (9th Cir. 2011)

                                  10   (holding that an Unruh Act claim alone does not independently sustain federal court jurisdiction

                                  11   merely because the Unruh Act incorporates an ADA violation as an element); Wander, 304 F.3d at

                                  12   857 (same).
Northern District of California
 United States District Court




                                  13           At the hearing, Mr. Johnson argued that the Court should retain jurisdiction over his Unruh

                                  14   Act claim for reasons of judicial economy, but he was unable to articulate how the interest of

                                  15   judicial economy would be served by exercising supplemental jurisdiction here. To the contrary,

                                  16   the Court finds that the interest of judicial economy is best served by declining to exercise

                                  17   supplemental jurisdiction over Mr. Johnson’s state law claim. See Schneider v. TRW, Inc., 938

                                  18   F.2d 986, 993–94 (9th Cir. 1991); see also 28 U.S.C. § 1367(c)(3); Albingia Versicherungs A.G. v.

                                  19   Schenker Int’l Inc., 344 F.3d 931, 936 (9th Cir. 2003), amended at 350 F.3d 916 (9th Cir. 2003);

                                  20   Alakozai v. Valley Credit Union, No. C10-02454 HRL, 2010 WL 5017173, at *1 (N.D. Cal. Dec.

                                  21   3, 2010) (dismissing federal claim with leave to amend and declining supplemental jurisdiction

                                  22   over remaining state law claims).

                                  23   IV.     CONCLUSION
                                  24           For the foregoing reasons, the Court grants defendants’ request for judicial notice and

                                  25   grants defendants’ motion to dismiss Mr. Johnson’s ADA claim for lack of subject matter

                                  26   jurisdiction under Rule 12(b)(1). The Court declines to exercise supplemental jurisdiction over

                                  27   Mr. Johnson’s Unruh Act claim, which is dismissed without prejudice. The Clerk of the Court

                                  28   shall close the file.
                                                                                         7
                                   1          IT IS SO ORDERED.

                                   2   Dated: January 22, 2019

                                   3

                                   4
                                                                      VIRGINIA K. DEMARCHI
                                   5                                  United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  8
